Title: George Mercer to Robert Stewart, 14 January 1756
From: Mercer, George
To: Stewart, Robert



[Alexandria, 14 January 1756]
To Captain Robert Stewart. of the Virginia Regiment, at Winchester.Sir,

Colonel Washington desires, (if Captain Cockes, of the Company of Rangers, should apply for any necessaries) you to order the Commissary to deliver him thirty Blankets, thirty Shirts, thirty pair Shoes, and the same quantity of Stockings. If you have not got the Horse for the Troop, which Colonel Washington left at old Edwards’s; you must send him word to contrive him to you by the first opportunity. The Commissary to deliver the same kinds and sorts as he delivered Captain Ashby’s Company. I am &c.

G:M. aid de camp.
Alexandria: January 14th 1756.    

